Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 	Claims 3, 10, and 13-15, are cancelled.
Claims 1, 2, 4-9, 11-12, and 16-24 are pending and under examination.
Priority
This 15/740,312 filed on 12/27/2017 is a 371 of PCT/UP2016/069721 filed on
07/01/2016 and claims foreign priority benefit of JAPAN 2015-133902 filed on
07/02/2015 and JAPAN 2015-236072 filed on 12/02/2015. It appears that no translation has been provided for JAPAN 2015-133902 and that the JAPAN 2015-236072 document has not been provided.
Response to Amendment
Any/all objections or rejection made in a previous office action are withdrawn in view of the Applicant's Amendment to the Claims and persuasive argument filed with the submission on 09/20/2021. 
Claim Objections
Claims 1, 2, 4-9, 11-12, and 16-24 are objected to because of the following informalities:  
Each of the independent claims 1, 18, and 20 (line 4 of each) are presently amended to recite the limitation “with mitosis” in the context of the phrase “wherein the second eukaryote is a polyploid having a genome set that is tetraploid or higher ploidy with mitosis and has a ploidy greater than the inherent ploidy of the first eukaryote.  
This amendment appears to have a grammatical error making it unclear exactly how the term “with mitosis” is intended to limit the claims.  For example, does the claim intend to require mitosis in the first eukaryote in order to perform the active method step of “performing an artificial genome increasing operation on a first eukaryote in order to form the second eukaryote?  Does the claim intend that the second eukaryote formed is capable of mitosis?  If this is the intention, since the second eukaryote is defined in the claim as having one or more cells, does the claim intend to require all cells of the second eukaryote be capable of mitosis or only certain cells of the second eukaryote?   For purpose of applying prior art, the claims have been given the interpretation described in the applicants’ arguments.
Appropriate correction is required.
Dependent claims 2, 4-9, 11-12, 16-17, 19, and 21-24 are objected to for the same reasoning because they depend from one of claims 1, 18, or 20 and are not remedial.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-12, and 16-24 are free of the prior art and are allowable following appropriate correction to the claim objection above.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The claims are objected to for reasons provided above.  Appropriate correction to the claim objection is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658